Citation Nr: 1014859	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-27 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
facial scars.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dental disability, claimed as a residual of a fractured jaw.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 
1970.  From January 1968 to January 1969, the Veteran was 
assigned to the Republic of Vietnam, where he was a 
Communications Center Specialist and an Automatic Data 
Telecommunications Center Operator.

This case was previously before the Board of Veterans' 
Appeals (Board) in August 2009, so that the Veteran could be 
scheduled for a Board hearing.  In January 2010, that hearing 
was held at the RO before the Veterans Law Judge whose 
signature appears at the end of this decision.  Thereafter, 
the case was returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  On January 25, 2010, prior to the promulgation of a 
decision in the appeal, the Veteran notified the Board that 
he wished to withdraw his appeal with respect to the issue of 
entitlement to service connection for PTSD.

2.  In an unappealed rating decision, dated in October 1977, 
the RO denied the Veteran's claim of entitlement to service 
connection for facial scars.

3.  Evidence associated with the record since the RO's 
October 1977 decision is either cumulative or redundant and, 
by itself or in connection with evidence previously 
assembled, does not relate to an unestablished fact or raise 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for facial scars. 

4.  In an unappealed rating decision, dated in October 1977, 
the RO denied the Veteran's claim of entitlement to service 
connection for headaches.

5.  Evidence associated with the record since the RO's 
October 1977 decision is either cumulative or redundant and, 
by itself or in connection with evidence previously 
assembled, does not relate to an unestablished fact or raise 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for headaches. 

6.  In an unappealed rating decision, dated in October 1977, 
the RO denied the Veteran's claim of entitlement to service 
connection for dental disability, claimed as the residual of 
a fractured jaw.

7.  Evidence associated with the record since the RO's 
October 1977 decision is either cumulative or redundant and, 
by itself or in connection with evidence previously 
assembled, does not relate to an unestablished fact or raise 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for dental disability, 
claimed as the residual of a fractured jaw. 


CONCLUSIONS OF LAW

1.  With respect to the issue of entitlement to service 
connection for PTSD, the Veteran has met the criteria to 
withdraw that issue from the appeal.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The RO's October 1977 rating decision, which denied the 
Veteran's claim of entitlement to service connection for 
facial scars, is final.  38 U.S.C.A. § 7105 (1976); 38 C.F.R. 
§ 20.1103 (1977).

3.  New and material evidence has not been submitted to 
reopen the Veteran's claim of entitlement to service 
connection for facial scars.  38 U.S.C.A. § 5108 (West 2002 
and Supp. 2009); 38 C.F.R. § 3.156 (2009).

4.  The RO's October 1977 rating decision, which denied the 
Veteran's claim of entitlement to service connection for 
headaches, is final.  38 U.S.C.A. § 7105 (1976); 38 C.F.R. § 
20.1103 (1977).

5.  New and material evidence has not been submitted to 
reopen the Veteran's claim of entitlement to service 
connection for headaches.  38 U.S.C.A. § 5108 (West 2002 and 
Supp. 2009); 38 C.F.R. § 3.156 (2009).

6.  The RO's October 1977 rating decision, which denied the 
Veteran's claim of entitlement to service connection for 
dental disability, claimed as the residuals of a fractured 
jaw, is final.  38 U.S.C.A. § 7105 (1976); 38 C.F.R. § 
20.1103 (1977).

7.  New and material evidence has not been submitted to 
reopen the Veteran's claim of entitlement to service 
connection for dental disability, claimed as the residuals of 
a fractured jaw.  38 U.S.C.A. § 5108 (West 2002 and Supp. 
2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

During the Veteran's January 2010 hearing before the 
undersigned Veteran's Law Judge, the Veteran requested that 
the Board withdraw his appeal with respect to the issue of 
entitlement to service connection for PTSD.  Hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review that issue, and it is dismissed.

VA's Duty to Notify and Assist

Unlike the issue of entitlement to service connection for 
PTSD, the Board retains jurisdiction over the issues of 
entitlement to service connection for facial scars, 
headaches, and dental disability.  Prior to consideration of 
the merits of the appeal, the Board must determine whether VA 
has met its statutory duty to assist him in the development 
of those issues.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  In this case, the Board finds that VA has met that 
duty.

A review of the record discloses that this is not the 
Veteran's first claim entitlement to service connection for 
facial scars, headaches, and dental disability.  Those claims 
were initially denied by the RO in October 1977.  The Veteran 
was notified of each of those decisions, as well as his 
appellate rights.  However, he did not file a notice of 
disagreement with which to initiate an appeal.  Therefore, 
those decisions became final under the law and regulations 
then in effect.  38 U.S.C. § 4004 (1976) (codified as amended 
at 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.192 (1977) 
(codified as revised at 38 C.F.R. § 20.1103 (2009).  

In 2005, the Veteran filed applications to reopen his claims 
of entitlement to facial scars, headaches, and dental 
disability, and the Board finds no issue as to providing an 
appropriate application form or completeness of the 
application. 

Beginning in November 2005, VA notified the Veteran of the 
information and evidence necessary to substantiate and 
complete his claims, including the evidence to be provided by 
him, and notice of the evidence VA would attempt to obtain.  
VA also informed him of the criteria for service connection 
and set forth the criteria, generally, for rating service-
connected disabilities and for assigning effective dates, 
should service connection be granted.  

In particular, VA informed the Veteran of the bases for the 
prior denials and advised him of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
VA also informed him of the evidence necessary to support the 
underlying service connection claim.  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is 
the Veteran's responsibility to present and support his 
claim.  38 U.S.C.A. § 5103.  

In this case, VA has obtained or ensured the presence of the 
Veteran's service treatment and personnel records; records 
reflecting his treatment by VA from July 1970 through March 
2006; a report from Craig E. Meskin, D.D.S., received in 
December 2005; and the report of a VA examination, performed 
in February 2006.  

The VA examination report and an April 2006 addendum show 
that the examiner reviewed the Veteran's past medical 
history, including his service treatment records; interviewed 
and examined the Veteran; documented his current medical 
conditions; and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  
Therefore, the Board concludes that the VA examination is 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Finally, the Board notes that in June 2007 and January 2010, 
respectively, the Veteran had hearings before a VA Decision 
Review Officer and the undersigned Veterans Law Judge.  
Transcripts of those hearings have been associated with the 
claims folder.  During the Veteran's January 2010 hearing, 
the Veterans Law Judge held the record open for 30 days so 
that the Veteran could submit additional evidence in support 
of his appeal.  To date, however, such evidence has not been 
received.

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support any of his claims; and there is no evidence of any VA 
error in notifying or assisting the Veteran that could result 
in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to determine whether or not new and 
material evidence has been received to reopen claims of 
entitlement to service connection for facial scars, 
headaches, or dental disability, claimed a residual of a 
broken jaw.

Analysis

The Veteran contends that in service an enemy shell exploded 
near his guard post throwing him to the ground.  He reports 
that he sustained facial scars and dental disability and that 
he has had headaches since that time.  Therefore, he 
maintains that service connection is warranted.  

As noted above, those claims have previously been before the 
RO and denied in a rating decision which became final.  After 
reviewing the record, the Board finds that the Veteran has 
not submitted new and material evidence to support those 
claims.  Accordingly, the appeal is denied with respect to 
each of the foregoing issues.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  38 C.F.R. § 3.303(b).  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id. 

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The Facial Scars

In October 1977, when the RO first considered the Veteran's 
claims of entitlement to service connection for facial scars, 
the evidence on file consisted of the Veteran's service 
treatment and personnel records; the report of July 1970 VA 
dental treatment; and a report reflecting the Veteran's VA 
hospitalization in November 1976.  Such evidence was 
completely negative for any complaints or clinical findings 
of the claimed facial scars in service.  Facial scars were 
noted during a period of VA hospitalization for headaches in 
November 1976.  At that time, it was noted that he had 
fractured his jaw in a June 1976 motor vehicle accident.  
There was, however, no competent evidence that such facial 
scars were in any way related to service.  Absent such 
evidence, service connection was denied.  As noted above, 
that decision became final.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the Veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  Evidence offered by a claimant to 
reopen a claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Justus v. Principi 3 Vet. 
App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the Veteran in the 
development of his claim has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's October 1977 
decision consists of records reflecting the Veteran's 
treatment by VA from September 1993 to January 1994 and in 
October 2002 and March 2006; a report from Craig E. Meskin, 
D.D.S., received in December 2005; the report of the VA 
examination, performed in February 2006; records reflecting 
the Veteran's treatment at a Vet Center from April 2006 to 
July 2007; and the transcripts of the Veteran's hearings on 
appeal.  However, with respect to the claimed facial scars, 
those records are neither new or material in the sense that 
they do not fill any of the deficits in the evidence which 
existed in October 1977.  Indeed, the additional evidence 
does not show any current findings of facial scars.  
Moreover, during his hearings, the Veteran essentially 
recounted the arguments which were made and rejected in 
October 1977.  As such, the additional evidence is cumulative 
or redundant of the evidence of record in October 1977.  Even 
when considered with the evidence previously of record, it 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for facial scars.  
Therefore, it is sufficient to reopen either claim.  
Accordingly, the denial of entitlement to service connection 
for facial scars is confirmed and continued.

Headaches

In October 1977, when the RO first considered the Veteran's 
claims of entitlement to service connection for headaches, 
the evidence showed that headaches were first manifested in 
November 1976, several years after service.  They occurred 
following a motor vehicle accident in which the Veteran 
fractured his jaw.  Indeed, the treating physician found the 
Veteran's headaches to be traumatic in nature.  In any event, 
there was no competent evidence of a nexus to service.  
Absent competent evidence of a nexus between the post-service 
headaches and any event in service, service connection was 
denied.  As noted above, that decision became final.

The evidence added to the record since the RO's October 1977 
decision consists includes a March 2006 VA dental record 
which shows that the Veteran has a history of migraine 
headaches.  However, neither that record nor any other 
additional evidence shows a nexus between the history of 
headaches and service.  As above, the Veteran's testimony at 
his hearings essentially recounted the arguments which were 
made and rejected in October 1977.  In this regard, he has 
presented no competent evidence to substantiate the claimed 
head trauma in service.  As such, the additional evidence is 
cumulative or redundant of the evidence of record in October 
1977.  Even when considered with the evidence previously of 
record, it does not raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for headaches.  Therefore, it is not sufficient to reopen 
that claim.  Accordingly, the prior denial of entitlement to 
service connection for headaches is confirmed and continued.



The Dental Disability

In October 1977, the Veteran contended that he had broken 
teeth and other dental disability as the result of a 
fractured jaw caused by an by enemy fire.  However, his 
service treatment records, including his dental records were 
negative for such trauma.  Moreover, during his service 
separation examination, he responded in the negative when 
asked if he then had, or had ever had, tooth or gum trouble.  
The evidence did show that in June 1976, several years after 
service, the Veteran was involved in a motor vehicle accident 
in which he fractured his jaw.  However, there was no 
competent evidence that he had any dental disability 
resulting from trauma in service.  Absent such evidence, 
service connection for dental disability was denied. 

In addition to the foregoing laws and regulations governing 
the award of service connection, there are specific laws and 
regulations applicable to claims of service connection for 
dental disability.  Disability compensation and VA outpatient 
dental treatment may be provided for certain specified types 
of service-connected dental disorders.  For other types of 
service- connected dental disorders, the claimant may receive 
treatment only and not compensation. 38 U.S.C.A. § 1712; 38 
C.F.R. §§ 3.381, 4.150, 17.161. 

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
diseases are to be considered service-connected only for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.

Under 38 C.F.R. § 17.161, outpatient dental treatment may be 
authorized by the Chief, Dental Service, for beneficiaries 
defined in 38 U.S.C. 1712(b) and 38 CFR 17.161 to the extent 
prescribed and in accordance with the applicable 
classification and provisions set forth in this section.

(a) Class I.  Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.

(b) Class II. (1)(i)  Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service- connected 
noncompensable condition, but only if:  (A) They served on 
active duty during the Persian Gulf War and were discharged 
or released, under conditions other than dishonorable, from a 
period of active military, naval, or air service of not less 
than 90 days, or they were discharged or released under 
conditions other than dishonorable, from any other period of 
active military, naval, or air service of not less than 180 
days; (B) Application for treatment is made within 180 days 
after such discharge or release. (C) The certificate of 
discharge or release does not bear a certification that the 
Veteran was provided, within the 90-day period immediately 
before such discharge or release, a complete dental 
examination (including dental X-rays) and all appropriate 
dental treatment indicated by the examination to be needed, 
and (D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the Veteran. (ii) Those 
veterans discharged from their final period of service after 
August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from 
a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 
90 days from the date of their final discharge or release. 
(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction. (2)(i) Those 
having a service- connected noncompensable dental condition 
or disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days. (B) 
Application for treatment is made within one year after such 
discharge or release. (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
Veteran. (ii) Those veterans discharged from their final 
period of service before August 13, 1981, who had reentered 
active military service within one year from the date of a 
prior discharge or release, may apply for treatment of 
service- connected noncompensable dental conditions relating 
to any such prior periods of service within one year of their 
final discharge or release. (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within one year after the 
date of correction.

(c) Class II (a). Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.

(d) Class II(b). Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service- 
connected dental condition or disability.

(e) Class II(c). Those who were prisoners of war for 90 days 
or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.
(f) Class IIR (Retroactive). Any veteran who had made prior 
application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions: (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983. (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim. All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.

(g) Class III. Those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability may be authorized 
dental treatment for only those dental conditions which, in 
sound professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.

(h) Class IV. Those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability may be 
authorized any needed dental treatment.

(i) Class V. A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Sec. 17.47(g).

(j) Class VI. Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.

38 C.F.R. § 17.161.

Relevant evidence added to the record since the RO's October 
1977 decision includes a December 2005 statement from the 
Veteran's private dentist, Craig E. Meskin, D.D.S. and 
evidence that the Veteran sought VA dental treatment in 
October 2002 and March 2006. 

Dr. Meskin states that when the Veteran entered service, he 
had a full complement of teeth with small amalgam 
restorations of four teeth.  However, Dr. Meskin noted that 
when the Veteran was released from the service, he had 
multiple missing teeth in all four posterior quadrants with 
fixed bridgework replacing the missing teeth.  Therefore, Dr. 
Meskin opined that the Veteran's time in service was 
responsible for his missing teeth and need for extensive 
restorations.

While the additional evidence is new in the sense that it has 
not previously been before VA, it is not material, as it not 
fill the deficits in the evidence which existed in October 
1977.  Although Dr. Meskin's opinion gives the appearance of 
a nexus between the claimed dental disability and service, it 
is negative for any compensably disabling dental disorder:  
chronic osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, loss of the mandible, nonunion or malunion of the 
mandible, limited temporomandibular motion, loss of the 
ramus, loss of the condyloid or coronoid processes, loss of 
the hard palate, loss of teeth due to the loss of substance 
of the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable 
prosthesis, when the bone loss is a result of trauma or 
disease but not the result of periodontal disease.  

Significantly, Dr. Meskin does not cite any history of 
inservice trauma, which could make the Veteran eligible for 
VA dental care on a Class II(a) basis.  38 U.S.C.A. 
§ 1712(a)(1)(c); 38 C.F.R. § 17.161(c).  While the March 2006 
VA treatment record does cite the Veteran's claim that he was 
injured by enemy fire in service, that incident remains 
unsubstantiated by any contemporaneous records or other 
competent evidence on file.  In this regard, a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

Parenthetically, it should be noted that for the purposes of 
determining whether a veteran has treatment eligibility, the 
term "service trauma" does not include the intended effects 
of treatment provided during the Veteran's military service.  
VAOPGCPREC 5-97 (1997); 62 Fed. Reg. 15,566 (1997); see also 
Nielson v. Shinseki, No. 05-2311, 2009 WL 1406521 (U.S. Vet. 
App. May 21, 2009).  The regulations are intended to cover 
dental trauma involving external, sudden-force injury, such 
as a combat wound to the teeth and jaw.  Accordingly, 
"service trauma" does not include the Veteran's tooth 
extractions in service.  

Moreover, Dr. Meskin's opinion does not meet the eligibility 
criteria of 38 C.F.R. § 17.161 for outpatient dental 
treatment for treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal 
diseases.  Nevertheless, in February 2006, VA examined the 
Veteran specifically to determine the nature and etiology of 
any dental pathology.  Following the examination, however, 
the examiner noted no evidence of bony pathology or old 
fractures of the mandible or maxilla.  He noted that the 
Veteran had poorly adapted restorations and crown/bridge work 
but noted that they were not related to treatment in service.  

Even when considered with the evidence previously of record, 
the additional evidence does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection dental disability.  Rather, it is 
essentially cumulative or duplicative of the evidence on file 
in October 1977.  Therefore, it is not sufficient to reopen 
the claim of entitlement to dental disability, claimed as the 
result of a fractured jaw.  Accordingly, the prior denial of 
that claim is confirmed and continued.

Additional Considerations

In arriving at the foregoing decisions, the Board notes that 
the only other reports of a nexus between the Veteran's 
claimed facial scars, headaches, and dental disability come 
from the Veteran.  As a layman, however, he is only qualified 
to report on matters which are capable of lay observation, 
such as his symptoms.  He is not qualified to render opinions 
which require medical expertise, such as the diagnosis or 
cause of a particular disability.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, his opinion, without more, cannot be considered 
competent evidence of service connection.  38 C.F.R. 
§ 3.159(a).  Because his opinion is not substantiated by 
competent evidence of record, it is not probative of any of 
the issues before the Board.

The Board has also carefully considered the Veteran's 
argument that there may be outstanding evidence which could 
support his claim which has been filed under different Social 
Security numbers or different service numbers.  Therefore, he 
requests that VA develop the record for further evidence 
using those numbers.  

While the Veteran is correct that several service personnel 
records contain incorrect Social Security numbers and one 
incorrect service number, the preponderance of the evidence 
strongly suggests that requests for additional evidence under 
those numbers is likely to be unsuccessful.  In this regard, 
the Veteran has not cited any specific record which is 
missing and would support any of his claims.  His service 
treatment records, including the report of his service 
separation examination are completely negative for the 
alleged fractured jaw/head injury in service.  Indeed, at the 
time of his separation examination, the Veteran denied that 
he then had, or had ever had, frequent or severe headaches, 
severe tooth or gum trouble, a history of a head injury, or a 
history of broken bones.  Moreover, his military duties in 
Vietnam as a communications center specialist do not suggest 
that he participated in combat and he does not have any 
awards or decorations, such as the Purple Heart Medal, which 
substantiate such participation.  Under such circumstances, 
further development for additional evidence would be 
tantamount to a fishing expedition.  VA's duty to assist the 
Veteran in the development of his claim does not extend to 
fishing expeditions.  Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (holding that the duty to assist is not a license 
for a fishing expedition to determine if there might be some 
unspecified information which could possibly support a 
claim).  Further development in this regard would 
unnecessarily impose additional burdens upon the Board with 
no reasonable possibility of any benefit flowing to the 
Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, such development is not warranted.

Finally, the Board has considered the doctrine of reasonable 
doubt.  However, that doctrine is only invoked where there is 
an approximate balance of evidence which neither proves nor 
disproves the claim.  In this case, the preponderance of the 
evidence is against the Veteran's claims.  Therefore, the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009). 


ORDER

With respect to the issue of entitlement to service 
connection for PTSD, the appeal is withdrawn.

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for facial scars is denied.

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for headaches is denied.

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for dental disability, claimed as a residual of a 
fractured jaw, is denied.



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


